Citation Nr: 0029890	
Decision Date: 11/14/00    Archive Date: 11/16/00

DOCKET NO.  99-08 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence sufficient to reopen the 
veteran's claim of entitlement to service connection for a 
low back disability has been submitted.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran



INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from June 1989 to August 1989 and from November 1990 to 
June 1991.  He participated in Operations Desert 
Shield/Desert Storm. 

In October 1997, the veteran filed a claim of entitlement to 
service connection for a low back disability.  In essence, he 
contended that he had injured his back in November 1990.  In 
a May 1998 rating decision, the Department of Veterans 
Affairs (VA) Regional Office in Montgomery, Alabama (the RO) 
denied the veteran's claim, which it characterized as 
entitlement to service connection for spina bifida, 
lumbosacral spine, claimed as back injury.

In a June 1998 the veteran filed a VA Form 21-4138, Statement 
in Support of Claim, in which he referred to his back 
disability. The RO treated this communication as a claim for 
service connection and not a Notice of Disagreement (NOD).  
In an August 1998 rating decision, the RO denied the 
veteran's claim, based on his not having submitted new and 
material evidence after the final unappealed January 1998 RO 
rating decision.  See 38 U.S.C.A. §§ 7015, 5108 (West 1991); 
38 C.F.R. §§ 20.1103, 3.156 (1999).  The veteran filed a 
notice of disagreement as to the August 1998 rating decision 
in April 1999.  A Statement of the Case was issued by the RO 
later in April 1999, and the veteran perfected his appeal by 
filing a substantive appeal (VA Form 9) in May 1999.

In September 1999, the Board of Veterans' Appeals (the Board) 
remanded this case so that the veteran could be afforded a 
travel board hearing.  This was done, and the veteran 
testified  before the undersigned at a personal hearing which 
was held at the RO on October 2000.



FINDINGS OF FACT

1.  In a May 1998, the RO denied the veteran's claim of 
entitlement to service connection for a back disorder.  

2.  Evidence submitted since the RO's May 1998 decision bears 
directly and substantially upon the specific matter under 
consideration and is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's May 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.204(b), 20.1103 
(1999).

2.  Evidence submitted since the RO's May 1998 rating 
decision is new and material; thus, the veteran's claim of 
entitlement to service connection for a back disability is 
reopened.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. 
§§ 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Characterization of the issue

As an initial matter, the Board has reviewed the issue 
presented on appeal, whether new and material evidence which 
is sufficient to reopen the veteran's claim of entitlement to 
service connection for spina bifida, claimed as residuals of 
a back injury, has been submitted.

The Board has explored the possibility that the May 1998 RO 
decision was not a final unappealed decision.  That hinges on 
whether the veteran's June 1998 communication to the RO may 
be considered to be a NOD or a request to reopen the claim.  

A Notice of Disagreement is defined as a written 
communication from a claimant or the representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination of an agency of original 
jurisdiction and a desire to contest the result. While 
special wording is not required, the notice of disagreement 
must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (1999).

VA must liberally read all documents submitted.  See EF v. 
Derwinski, 1 Vet. App. 324, 326 (1991).  The veteran's June 
1998 communication to the RO indicated that he had been 
turned down for employment at the Coca-Cola bottling company 
in September 1997 because of back problems.  The veteran also 
indicted that he had been seen at a VA Medical Center in 
January 1997 due to back problems.  There was no reference to 
the May 1998 decision, and there was no language in the 
communication which indicated disagreement with that decision 
or a desire to appeal that decision.  The June 1998 Statement 
in Support of Claim signed by the veteran appeared to merely 
refer to additional medical evidence in the form of X-rays 
and medical reports.  While the veteran did not request that 
VA take any action, liberally read, the communication is 
consistent with a request to reopen the veteran's claim based 
on new and material evidence, which was specifically 
identified.

Accordingly, the Board believes that the issue was correctly 
stated by the RO to the extent that the May 1998 RO decision 
was not appealed and that new and material evidence is 
accordingly required to reopen the claim.  For reasons which 
will be made explicit below, however, the Board does not 
believe that the veteran's claim is limited to service 
connection for spina bifida.  The veteran has specifically 
asked for service connection for residuals of a back injury, 
which may encompass disabilities other than spina bifida.

Graves concerns

The Board is aware that VA, in certain circumstances, may be 
obligated to advise the claimant of evidence that is needed 
to complete his application for benefits. This obligation 
depends upon the particular facts of the case and the extent 
to which VA has advised the claimant of the evidence 
necessary to be submitted in connection with his claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  In Graves v. 
Brown, 8 Vet. App. 522 (1996), the United States Court of 
Appeals for Veterans Claims (the Court) extended the 
Robinette analysis to situations, such as in this case, where 
new and material evidence is needed to complete an 
application for VA benefits.  The Court in Graves held that:

. . . when a veteran has made an application to reopen a 
claim
and the Secretary is on notice of evidence which may 
prove to
be new and material, but has not been submitted with the
application, the Secretary has a duty under [38 
U.S.C.A.] § 5103
to inform the veteran of the evidence that is "necessary 
to complete
the application."  Graves, 8 Vet. App at 525.

In his June 1998 communication to the RO the veteran referred 
to being turned down at a job at a Coca-Cola bottling plant 
in September 1997 due to back problems.  This information was 
already of record, in the form of a September 1997 physical 
examination report labeled "Coke physical".  The substance 
of the report will be discussed below.  VA outpatient 
treatment reports, including a January 1998 report pertaining 
to back pain, have been obtained by the RO and will also be 
discussed in detail below.

Accordingly, the Board believes that all evidence which has 
been identified by the veteran has been obtained. 
    


Relevant law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record.  38 U.S.C.A. § 7104(a) (West 1991); 
38 C.F.R. § 3.303(a); see also Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).

VA regulations stipulate that congenital or developmental 
defects are not diseases or injuries within the meaning of 
the applicable legislation. 38 C.F.R. §§ 3.303(c), 4.9 
(1999); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein. 

Presumption of soundness; aggravation of a pre-existing 
disability

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. §§  1111, 1153 (West 1991); 38 C.F.R. § § 3.304(b), 
3.306(b).  

If clear and unmistakable evidence demonstrates that an 
injury or disease preexisted service, such will be considered 
to have been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).

bility underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306 (1999).  Temporary or intermittent flare-ups 
of a pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition as contrasted to symptoms, is worsened.  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  See Browder v. 
Brown, 5 Vet. App. 268, 271-72 (1993) (citing Hensley v. 
Brown, 5 Vet. App. 155 (1993)).

Notwithstanding the regulatory prohibition against service 
connecting constitutional or developmental abnormalities, 
service connection may be granted for a congenital disease on 
the basis of aggravation.  See 38 U.S.C.A. § 1153 (West 1991 
& Supp. 1998); 38 C.F.R. §  3.306 (1999); VAOPGCREC 82-90. 

Finality/new and material evidence

In general, RO decisions which are unappealed become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing 
regulations provide that an appeal consists of a timely filed 
NOD in writing and, after a Statement of the Case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200 (1999).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a appellant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

Evidence of record in May 1998

The veteran's service medical records indicate that in 
December 1990 the complained of low back pain after being 
involved in a motor vehicle accident in November 1990.   The 
assessment was probable lower back muscle strain.  The 
remainder of his service medical records are pertinently 
negative.

The veteran was examined in September 1997 in conjunction 
with an employment physical for a Coca-Cola bottler.  The 
veteran specifically denied any past back problems, as well 
as recent backache, on the medical questionnaire.  He was 
noted that he did not "pass p.e. based on spina bifida S1".

The May 1998 RO rating decision denied the veteran's claim of 
entitlement to service connection for a back disability.  The 
RO noted that although there was an assessment of probable 
low back muscle strain in December 1990, there was no 
subsequent reference to this problem.  The RO further noted 
that the recently-identified spina bifida was considered to 
be a congenital or development defect unrelated to military 
service for which service connection could not be granted.

Evidence submitted since May 1998

VA medical records dated January 1998 have been added to his 
VA claims folder.

In January 1998, the veteran sought treatment for back pain.  
He reported that he had injured his back in a motor vehicle 
accident five years before.  X-rays revealed narrowed 
intervertebral L5-S1 space.  Compression of L5 was noted in a 
June 1998 VA outpatient treatment report.

In his substantive appeal in May 1999, the veteran contended, 
in essence that even if he was born with a congenital 
condition, it was aggravated by the automobile accident in 
service.

During his hearing before the undersigned in October 2000, 
the veteran stated that he had been injured in an automobile 
accident in November 1990, in fact on the day he reported for 
Persian Gulf service [hearing transcript, page 4].  He 
reported that there was a police report of the accident 
[hearing transcript, pages 9-10].    

Analysis

After having carefully reviewed the evidence, the Board has 
concluded that the veteran has submitted new and material 
evidence since the unappealed May 1998 RO decision.  In 
particular, the January 1998 VA outpatient treatment report, 
which was not of record in May 1998, does not demonstrate 
spina bifida but rather a compression of L5, which is 
arguably consistent with an automobile accident.  Indeed, the 
January 1998 VA medical records did refer to the veteran's 
reported automobile accident.  In short, the January 1998 VA 
medical record undercuts the reason for the May 1998 denial 
of service, connection, namely that the veteran had a 
congenital or developmental abnormality, spina bifida 
occulta.  This evidence, although not necessarily sufficient 
to grant the claim, is so significant that it must be 
considered  in order to fairly decide the merits of his 
claim.  See Hodge, supra. 

Accordingly, for the reasons and bases expressed above, the 
Board concludes that the veteran has presented new and 
material evidence which is sufficient to reopen his claim.

For reasons which will be expressed below, the Board believes 
that further development of the evidence is necessary.  
Accordingly, this case will be remanded.


ORDER

The May 1998 RO rating decision is final.  Since that 
decision, the veteran has submitted new and material evidence 
which serves to reopen his claim of entitlement to service 
connection for a back disability.  To that extent only, the 
appeal is allowed. 


REMAND

The Board has reviewed the veteran's claims folder on a de 
novo basis and has determined that additional evidentiary 
development is required.

Although the veteran has alluded to an automobile accident, 
there is currently no specific information concerning this 
accident of record.  In particular, the date of the accident 
may be crucial to any inquiry concerning service connection.  
Accordingly, the RO should obtain objective evidence, in 
particular police and hospital reports, concerning the 
accident.  See the hearing transcript, pages 9-11.   

There is also some question concerning the precise nature of 
the veteran's back disability.  As discussed above, there is 
evidence of muscle strain in service.  There is also evidence 
of spina bifida.  Finally, there is recent X-ray evidence of 
compression of L5.  The Board believes that the veteran 
should be scheduled for a VA examination which identifies the 
back disability and discussed whether there is any 
relationship between such disability and the veteran's 
service.

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The  RO should contact the veteran 
and his representative and ascertain if 
the veteran has received any VA, 
private, military or other medical 
treatment for his back condition which 
is not currently of record.  After 
securing appropriate consent from the 
veteran, the RO should then obtain these 
records and associate them with the  
veteran's VA claims folder.  

2.  The veteran should be provided with 
a report of accidental injury form or 
should otherwise be requested to provide 
as much specific information as possible 
concerning the November 1990 motor 
vehicle accident.  The RO should then 
obtain police reports, hospital reports 
and any similar information which 
provides the precise date of the 
accident and a description of any 
injuries sustained by the veteran.  Any 
such information so obtained should be 
associated with the veteran's VA claims 
folder.

3.  Thereafter, a VA examination of the 
veteran's back should be scheduled.  The 
veteran's VA claims folder  should be 
made available to the examining 
physician prior to the examination.  The 
examining physician should provide a 
diagnosis of the veteran's back 
disability and, after reviewing the 
pertinent medical history, should opine 
as to whether it is at least as likely 
as not that any such back disability 
began during service or if such 
disability preexisted service, was it 
aggravated beyond the natural progress 
of the disease by service.  Any 
diagnostic studies deemed to be 
necessary by the examining physician 
should be conducted, and the results 
thereof shall be reported and 
interpreted in detail by the examining 
physician.  The report of the 
examination, as well as any test 
results, should be associated with the 
veteran's VA claims folder.    

4.  The RO should then readjudciate the 
veteran's claim in light of the evidence 
of record.  Thereafter, to the extent, 
if any, that the RO's action remains 
adverse to the veteran, it shall issue 
him a Supplemental Statement of the 
Case. The veteran and his representative 
shall be accorded appropriate 
opportunity to respond.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted as to this 
matter.  The Board notes that RO compliance with this remand 
is not discretionary.  If the RO fails to comply with the 
terms of this remand, another remand for corrective action is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Barry F. Bohan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 13 -


- 1 -


